 1    JILL P. TELFER (SBN 145450)
      PATRICK C. CROWL (SBN 313735)
 2    LAW OFFICES OF JILL P. TELFER
      A Professional Corporation
 3    331 J Street, Suite 200
      Sacramento, California 95814
 4    Telephone:      (916) 446-1916
      Facsimile:      (916) 446-1726
 5    Email: jtelfer@telferlaw.com
 6    Attorney for Plaintiff
      MARY CECCHINI RAY
 7

 8    JACKSON LEWIS P.C.
      CAROLYN G. BURNETTE (SBN 191294)
 9    SIERRA VIERRA (SBN 307874)
      400 Capitol Mall, Suite 1600
10    Sacramento, California 95814
      Telephone:    (916) 341-0404
11    Facsimile:    (916) 341-0141
      E-mail: Carolyn.Burnette@jacksonlewis.com
12    E-mail: Sierra.Vierra@jacksonlewis.com
13    Attorneys for Defendants
      MID VALLEY AGRICULTURAL SERVICES, INC.
14

15
                                   UNITED STATES DISTRICT COURT
16
                               EASTERN DISTRICT OF CALIFORNIA
17

18
      MARY CECCHINI RAY,                              Case No. 2:18-CV-02609-TLN-KJN
19
                      Plaintiff,
20
            v.                                        STIPULATION AND ORDER TO AMEND
21                                                    SCHEDULING ORDER
      MID VALLEY AGRICULTURAL SERVICES,
22    INC. and DOES 1 through 10, inclusive,
                                                      Complaint Filed: September 21, 2018
23                    Defendants.                     Trial Date:      TBD
24

25   ///
26   ///
27   ///
28   ///
                                                  1
      STIPULATION AND ORDER TO AMEND                   Mary Cecchini Ray v. Mid Valley Agricultural Svs, Inc.
      SCHEDULING ORDER                                                 Case No. 2:18-CV-02609-TLN-KJN
 1          Mary Cecchini Ray (“Plaintiff”) and Mid Valley Agricultural Services, Inc.
 2   (“Defendant”), by and through their respective attorneys of record and pursuant to USDC ED CA
 3   Local Rules 143 and 144(d) and Federal Rule of Civil Procedure 16(b), hereby stipulate and agree
 4   as follows:
 5          WHEREAS, on or about September 24, 2018, this Court, pursuant to Federal Rule of
 6   Civil Procedure (“FRCP”) 16(b), issued a Pretrial Scheduling Order setting the close of fact
 7   discovery two hundred forty (240) days from the date upon which the last answer was filed, and
 8   setting other case management deadlines based on the date discovery closed. (Doc. 3);
 9          WHEREAS, on or about December 12, 2018, and pursuant to FRCP 26(f)(2) and Local
10   Rule 240(b), the parties filed a Joint Status Report enumerating the complexities in this case
11   which would affect the scope of discovery and requesting the Court amend the scheduling
12   deadlines set in the Pretrial Scheduling Order for purposes of accommodating expansive
13   discovery. (Doc. 7)
14           WHEREAS, on or about April 4, 2019, Plaintiff and Defendant submitted a Stipulation
15   and Proposed Order to Amend the Scheduling Order in accordance with the request made in the
16   Joint Statute Report. This Stipulation was granted by the Court on April 5, 2019. (Docs. 9, 10)
17          WHEREAS, the parties have been working diligently towards completing fact discovery
18   as follows. The parties exchanged multiple sets of written discovery. Defendant conducted an
19   extensive e-discovery review and production. The parties took the depositions of Plaintiff and
20   Defendant’s CEO. Plaintiff is taking a second defense deposition on November 20, 2019.
21          WHEREAS, the parties recently agreed to mediate this case on January 13, 2020 with
22   Debra Mellinkoff, a well-respected mediator in the field of employment law. In anticipation of
23   these negotiations, the parties exchanged meaningful settlement demands.
24   ///
25   ///
26   ///
27   ///
28   ///
                                                       2
      STIPULATION AND ORDER TO AMEND                        Mary Cecchini Ray v. Mid Valley Agricultural Svs, Inc.
      SCHEDULING ORDER                                                      Case No. 2:18-CV-02609-TLN-KJN
 1                 WHEREAS, good cause exists to extend the deadline for fact discovery and all other pre-
 2   trial deadlines for at least two months while the parties attempt to resolve this matter through
 3   mediation. Without this relief, the parties will necessarily incur substantial costs and fees for fact
 4   discovery while the session is pending. The parties will also incur the extraordinary expense of
 5   retraining experts. All of these significant costs and fees stand to be avoided if the case settles at
 6   mediation. As the mediation is set two months’ out, the parties request at least a two-month
 7   extension of all pre-trial deadlines. Granting this relief would be the second amendment to the
 8   Pretrial Scheduling Order.
 9                 NOW THEREFORE, the parties, through their respective counsel, jointly propose and
10   stipulate to the following:
11                 The deadlines in the Pretrial Scheduling Order as revised by the Court on April 5, 2019
12   shall be amended as follows, or set on such other dates the Court determines:
13
           Event                                          Current Date                Proposed New Date
14
           Expert Disclosure                              February 14, 2020           April 14, 2020
15
           Rebuttal Expert Disclosure                     March 20, 2020              May 19, 2020
16
           Discovery Cutoff                               April 24, 2020              June 23, 2020
17
           Expert Discovery Cutoff                        April 24, 2020              June 23, 2020
18
           Law and Motion Cutoff                          May 29, 2020                July 28, 2020
19
                                                          Within 30 days after        Within 30 days after
           Joint Notice of Trial Readiness                receiving the Court’s       receiving the Court’s
20
                                                          ruling on the last filed    ruling on the last filed
21                                                        dispositive motion.         dispositive motion.
           Pre-trial Conference                           TBD                         TBD
22
           Trial                                          TBD                         TBD
23

24

25   ///

26   ///

27   ///

28   ///
                                                            3
      STIPULATION AND ORDER TO AMEND                              Mary Cecchini Ray v. Mid Valley Agricultural Svs, Inc.
      SCHEDULING ORDER                                                            Case No. 2:18-CV-02609-TLN-KJN
 1          IT IS FURTHER STIPULATED AND AGREED between the parties that all other
 2   provisions of the Pretrial Scheduling Order as modified by the Court on April 5, 2019 shall
 3   remain in effect. This Stipulation may be signed in counterparts and any facsimile or electronic
 4   signature shall be valid as an original signature.
 5          IT IS SO STIPULATED.
 6   Dated: November 20, 2019                                 LAW OFFICES OF JILL P. TELFER
 7
                                                              By:/s/ Patrick C. Crowl (as authorized on 11/20/19)
 8                                                                    Jill P. Telfer
                                                                      Patrick C. Crowl
 9
                                                              Attorney for Plaintiff
10                                                            MARY CECCHINI RAY
11

12   Dated: November 20, 2019                                 JACKSON LEWIS P.C.
13
                                                              By:/s/ Carolyn G. Burnette
14                                                                   Carolyn G. Burnette
                                                                     Sierra Vierra
15
                                                              Attorneys for Defendants
16                                                            MID VALLEY AGRICULTURAL
                                                              SERVICES, INC.
17

18

19

20

21

22

23

24

25

26

27

28
                                                          4
      STIPULATION AND ORDER TO AMEND                           Mary Cecchini Ray v. Mid Valley Agricultural Svs, Inc.
      SCHEDULING ORDER                                                         Case No. 2:18-CV-02609-TLN-KJN
 1                                                ORDER
 2             FOR GOOD CAUSE SHOWN, and pursuant to the Stipulation of the parties, the
 3   deadlines in the Pretrial Scheduling Order (Doc. 3) as modified by the Court on April 5, 2019
 4   (Doc. 10) are revised as follows; all other provisions of the Pretrial Scheduling Order to remain in
 5   effect:
 6
       Event                                        Current Date                Proposed New Date
 7
       Expert Disclosure                            February 14, 2020           April 14, 2020
 8
       Rebuttal Expert Disclosure                   March 20, 2020              May 19, 2020
 9
       Discovery Cutoff                             April 24, 2020              June 23, 2020
10
       Expert Discovery Cutoff                      April 24, 2020              June 23, 2020
11
       Law and Motion Cutoff                        May 29, 2020                July 28, 2020
12
                                                    Within 30 days after        Within 30 days after
       Joint Notice of Trial Readiness              receiving the Court’s       receiving the Court’s
13
                                                    ruling on the last filed    ruling on the last filed
14                                                  dispositive motion.         dispositive motion.
       Pre-trial Conference                         TBD                         TBD
15
       Trial                                        TBD                         TBD
16

17
               IT IS SO ORDERED.
18

19
     Dated: November 20, 2019
20
                                                               Troy L. Nunley
21                                                             United States District Judge
22

23

24

25

26

27

28
                                                       5
      STIPULATION AND ORDER TO AMEND                        Mary Cecchini Ray v. Mid Valley Agricultural Svs, Inc.
      SCHEDULING ORDER                                                      Case No. 2:18-CV-02609-TLN-KJN
